El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelado solicita la desestimación del presente recurso por frívolo.
Los apelantes eran los demandados en un procedimiento de desahucio en precario. Su defensá principal fué un ata-que colateral al título del demandante. Este Labia adqui-rido la finca en controversia como acreedor a cuyo favor se dictó una sentencia y como comprador en una subasta.
La teoría de los apelantes es que la subasta fué nula toda vez que había pendiente un recurso de apelación contra la sentencia en que se libró la ejecución. El escrito de apela-ción contra dicha sentencia fué radicado más de treinta días después que el secretario archivó copia de la notificación de tal sentencia. Los apelantes se fundan en el artículo 322 del Código de Enjuiciamiento Civil.
De acuerdo con los términos de la sección 2 de una ley aprobada el 9 de marzo de 1911 (leyes de ese año, pág. 226, Estatutos Devisados 5338) el término dentro del cual puede instituirse una apelación comienza desde la fecha en que el secretario archiva en los autos copia de la notificación de *126la sentencia y no desde la fecha en qne se notificó tal senten-cia. El artícnlo 322 es por tanto inaplicable.
Empero, los apelantes dicen también qne la casa en cues-tión no fné identificada durante el juicio como la ocupada por los demandados. La demanda no estaba jurada. La con-testación contenía una negación general. La sentencia con-cedía las costas al demandante. No tenemos ante nos la prueba aducida durante el juicio. En el estado en que el asunto se encuentra actualmente no estamos preparados para decir que deba permitirse que subsista la sentencia, inclu-yendo el pronunciamiento de costas.

Debe declamarse sin lugar la moción.